Citation Nr: 1449699	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  07-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, to include as secondary to the service-connected fibromyalgia.

2.  Entitlement to an effective date earlier than December 19, 2005, for the assignment of a 20 percent disability rating for the service-connected left wrist tendonitis and carpal tunnel syndrome (CTS). 

3.  Entitlement to a rating higher than 20 percent for the service-connected left wrist tendonitis and CTS.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993.  She subsequently served in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in a video conference from the RO in December 2013.  A transcript of her testimony is associated with the electronic file in Virtual VA.

For the reasons explained below, the issue of increased rating for left wrist tendonitis/CTS is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  Migraine headaches were not shown in service or for many years thereafter.

2.  The Veteran's chronic headaches are a symptom of her service-connected fibromyalgia and are compensated on that basis.

3.  The most probative evidence does not reflect that an increased 20 percent evaluation for the left wrist disability was factually ascertainable prior to November 3, 2005.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a chronic headache disability have not been met.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The requirements have been met to establish entitlement to an effective date of November 3, 2005, but not before, for the assignment of a 20 percent disability rating for the service-connected left wrist disability.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Codes 5019, 5215, 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant notice was provided to the Veteran by a letters in August 2007 and November 2007.  The Veteran had ample opportunity to respond prior to the June 2008 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the duty to assist, the record contains the Veteran's service treatment records, post service treatment records, VA examination reports, and her hearing transcript.  

The Board remanded the case in November 2010, in pertinent part, for the purpose of affording the Veteran a VA examination, which was performed in May 2011.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran was afforded a hearing before the Board during which she presented argument in support of her claims, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the  Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the onset of the disorder for which service connection is claimed and the nature of her left wrist symptoms prior to and since her claim.  The Veteran also volunteered her relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Headaches

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for degenerative arthritis is presumed if such disorder became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

The Veteran contends on appeal that her headaches began during service and have been chronic since service.  Alternatively, she asserts that her headaches are secondary to the service-connected fibromyalgia.

Service treatment records (STRs) dating from the Veteran's period of active duty are silent in regard to any complaint of headaches.  Her separation examination in August 1993 is silent in regard to any headaches, and in the corresponding self-reported Report of Medical History, the Veteran specifically denied any history of frequent or severe headaches.

STRs from the Veteran's reserve service include Reports of Medical History in March 1994 and November 2004 indicate she again denied any history of frequent or severe headaches.

A VA mental health note in October 2003 shows the Veteran complained of headaches, which she treated with ibuprofen.  A VA Well Woman follow-up note  in June 2007 states the Veteran complained of worsening migraines, which had previously occurred four days per week and had lasted just a few hours and were manageable with ibuprofen; currently the migraines were occurring daily and lasted all day, with no relief from ibuprofen.  The diagnosis was migraine headaches.  
 
The Veteran had a VA chiropractic consult in November 2007 in which she complained of constant daily headaches that were associated with neck pain.  The headaches were described as occurring behind one eye or the other, interchangeably and as being associated with photophobia, phonophobia, nausea and seeing spots.  The clinical assessment was severe daily headaches, probably migraine.

The Veteran presented to the VA neurology clinic in March 2008 for evaluation of her headache disorder.  The Veteran stated her headaches had been present for about 3 years and had become daily for about 2 years.  The clinician performed       a neurological examination and noted observations in detail.  The clinician's assessment was migraine headaches that had transformed to daily chronic headaches.

The June 2008 rating decision on appeal denied service connection for headaches based on a finding that headaches were not incurred in or caused by service.  In her July 2008 Notice of Disagreement, the Veteran stated chronic headaches began during service as a consequence of stress related to having been sexually assaulted; she stated she was treated many times in service for headaches.  The Veteran's sister provided a statement to the effect that the Veteran's headaches began 17 years before (i.e., in approximately 1991).

The Veteran had a VA general medical examination in May 2011, performed by a physician who reviewed the claims file.  The Veteran asserted her headaches began in 1991 during service (she was discharged in 1993).  The examiner diagnosed chronic migraines without aura that had been ongoing since service.  The examiner stated an opinion that the Veteran's current diagnosis is at least as likely as not a continuation of the symptoms she had during service.

The Veteran had a VA Gulf War general medical examination in August 2012, performed by an examiner who reviewed the claims file.  The examiner diagnosed the Veteran as having fibromyalgia associated with service in the Persian Gulf War; the examiner also endorsed headaches as being one of the symptoms associated with the Veteran's fibromyalgia.  The examiner noted that "migraines" are a disease with clear etiology while "chronic headaches" may be associated with fibromyalgia or with migraines.  The examiner also noted that the history of the Veteran's symptoms was inconsistent, in that VA neurology records referred to the Veteran having had headaches in high school but also cite onset in 2005.

VA neurology clinic treatment records in the claims file and in Virtual VA show the Veteran received regular Botox injection for migraine prophylaxis, beginning in October 2008 and most recently in May 2013.  Her disorder was characterized in May 2013 as chronic headache, migraine without aura.

In her December 2013 videoconference hearing before the Board, the Veteran testified that her diagnosed migraine headaches are caused by her service-connected fibromyalgia, rated as 40 percent disabling.  She stated she had been diagnosed with migraines in 1991, during service.

On review of the evidence above, the Board finds at the outset that the Veteran    has been diagnosed with migraines and chronic headaches.  Thus, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The VA examiner in May 2011 stated an opinion that the Veteran's current diagnosis is at least as likely as not a continuation of the symptoms she had during service.  However, the opinion of the VA examiner was based on the Veteran's own report of having had headaches that began in service, an assertion the Board finds lacks credibility.  In this regard, the Veteran asserts having been treated in service for headaches, but STRs are silent in regard to such treatment, and the Veteran herself denied a history of headaches at the time of her discharge from service in August 1993 and again denied such history in November 2004, more than 10 years after discharge from service.  Because the VA examiner's favorable opinion was based upon an erroneous factual premise of headaches beginning in service, the resulting opinion is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

A layperson is competent to testify as to matters he or she has experienced.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As noted above, the Veteran's current assertion of chronic headaches that began during service and have been continuous since service is squarely inconsistent with her denial of severe or recurrent headaches at the time of her discharge and her repeated denial of such history ten years after service.  In March 2008 the Veteran reported to a VA neurologist that her headaches began three years earlier (i.e., in approximately 2005).  Given the inconsistencies between statements she made prior to filing her claim denying headaches and her current allegations of headaches during and since service, the Board finds the Veteran's current assertions lack credibility.  Id. 

The Board acknowledges that the Veteran's sister provide a statement in August 2008 indicating the Veteran has been experiencing terrible headaches for 17  years.  However, the Board finds the Veteran's denial of headaches on Reports    of Medical History to be more probative as to the presence of headaches during and contemporaneous with service than to her sister's recollections 15 years later.    See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).


In sum, the preponderance of the probative evidence is against a finding that the Veteran's migraine headache condition was incurred in service, and service connection for migraine headaches is denied.  

With respect to chronic headaches, the Board notes the VA examiner in August 2012 endorsed headaches as one of the symptoms related to fibromyalgia.  However, headaches are specifically enumerated among the symptoms that are compensated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, and the Veteran's 40 percent rating contemplates symptoms such as headaches, that are constant or nearly so, and refractory to therapy.  Thus, the Board finds that to the extent that the Veteran has chronic headaches related to fibromyalgia, those headaches are already part of her fibromyalgia rating.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App.l 49, 54. 

Effective Date of Increased Left Wrist Evaluation 

The effective date for increased ratings will generally be the date the claim was received or the date entitlement arose.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  For increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date; otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The Veteran submitted a request for rating higher than 10 percent for her service-connected left wrist disability, then characterized as tendonitis, in November 16, 2005.  On the form, she also mentioned having carpal tunnel syndrome.  The RO issued a rating decision in July 2006 that noted left wrist CTS had been shown during examination in April 2006, but continued the current 10 percent rating under Diagnostic Code 5215 (limitation of motion of the wrist) for her tendonitis, without addressing a specific claim for left wrist CTS.  The same rating decision denied service connection for right wrist CTS.
  
In February 2007 the RO issued a rating decision that again denied service connection for right wrist CTS.  The Veteran submitted a clearly-labeled notice of disagreement (NOD) to that rating decision in May 2007 concerning the right wrist.  In June 2007 the Veteran submitted a letter stating, "[T]his is in reference to my pending appeal.  Left wrist carpal tunnel.  Right wrist carpal tunnel."  [The Board notes that service connection for right wrist CTS was denied by the Board in a November 2010 decision.] 

In response to the Veteran's NOD in May 2007, the RO issued a rating decision in June 2008 that in relevant part recharacterized the left wrist disability as left wrist tendonitis/carpal tunnel syndrome and granted a rating of 20 percent, effective December 19, 2005.  That date was cited as the earliest date in which clinical evidence showed the criteria for higher rating were met under Diagnostic Code 8515.  

Thus, as carpal tunnel syndrome of the left wrist was specifically claimed in November 2005 but not formally adjudicated until the June 2008 rating decision, the date of claim in this case is November 16, 2005.  

Turning to the question of when the evidence first shows when the increase in left wrist disability occurred, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Tendonitis is rated based upon limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5019.   In turn, limitation of motion of the wrist is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5215 with a rating of 10 percent assigned for limitation of motion of the major (dominant) or minor (non-dominant) extremity. 

Carpal tunnel syndrome (CTS) is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8515 (paralysis of the median nerve), which distinguishes between the major and minor extremities.  The Veteran is shown to be right-handed, so the criteria for the minor extremity apply.

Under Diagnostic Code 8515 as pertains to the minor extremity, a rating of 10 percent is assigned for mild incomplete paralysis of the median nerve.  A rating of 20 percent is assigned for moderate incomplete paralysis, and a rating of 40 percent is assigned for severe incomplete paralysis.  A rating of 60 percent is assigned for complete paralysis of the median nerve: the hand is inclined to the ulnar side; the index and middle fingers are more extended than normally; there is considerable atrophy of the muscles of the thenar eminence; the thumb is in the plane of the hand (ape hand); pronation is incomplete and defective; there is absence of flexion of the index finger and feeble flexion of the middle finger; cannot make a fist; index and middle fingers remain extended; cannot flex distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; flexion of wrist weakened; pain with trophic disturbances.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a high degree of lost or impaired function substantially less than the type pictured for "complete paralysis" given with the nerve, whether due to varied levels of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the "mild" or at most the "moderate" degree.  38 C.F.R. § 4.124a.
  
Turning to the evidence, the Veteran had a VA compensation and pension (C&P) examination of the joints in July 2004.  The examiner diagnosed tenosynovitis; the examination report is silent in regard to diagnosis of CTS or an impression of impingement of the median nerve.  

The Veteran presented to the VA primary care clinic (PCC) on November 3, 2005, complaining of pain and numbness in the bilateral hands and wrists.  She also complained of new weakness in both hands, left worse than right, and stated that the pain, numbness and tingling kept her awake at night.  Examination was positive for Tinel's sign, but grip strength and grip flexion/extension was normal.  The clinician's impression was CTS.  This is the first medical treatment note showing diagnosis or clinical impression of CTS.

A VA EMG consult result dated December 19, 2005, states the Veteran had been treated in the past for bilateral wrist tendonitis, but current nerve conduction studies (NCS) showed mild sensory mononeuropathy of both wrists, right worse than left; there was no NCS evidence of median motor involvement.  This is the treatment note upon which the RO based an increased rating of 20 percent.

In a VA C&P examination of the joints, performed in April 2006, the examiner referred to "recent" sensory studies that showed the presence of CTS, apparently referring to the NCS in December 2005.   In sum, these C&P examinations support a determination that CTS was not identified by electrodiagnostic study until November 2005.

Review of the evidence above shows that the criteria for a 20 percent rating were met effective November 3, 2005.  This is the earliest clinical impression of CTS    of the left wrist.  As the basis for the RO's award of the 20 percent was the presence of CTS, the Board finds that the objective testing is sufficiently contemporaneous to the initial clinical impression on November 3, 2005.  The Board accordingly resolves the benefit of reasonable doubt in favor of the Veteran, and assigns the 20 percent evaluation from November 3, 2005.  An earlier effective date is not warranted as there is no objective evidence of CTS prior to that date. 

In sum, the Board finds that an effective date of November 3, 2005, is warranted for assignment of a 20 percent rating for left wrist tendonitis with CTS, but not before.  


ORDER

The Veteran's chronic headaches are a symptom of her service-connected fibromyalgia; service connection for migraine headaches is denied.

An effective date of November 3, 2005, is granted for the assignment of a 20 percent disability rating for left wrist tendonitis and carpal tunnel syndrome, subject to the requirements applicable to the payment of monetary benefits. 


REMAND

The Board finds that remand of the Veteran's claim for increased rating for left wrist tendonitis/carpal tunnel syndrome is warranted.

In her December 2013 videoconference hearing before the Board the Veteran testified that her CTS had become worse since her examination in May 2011, more than two years previously.  She stated the disability had become worse in that the tingling and numbness had become progressively worse and now reached the elbow.  

Interestingly, VA treatment records include an EMG study in July 2012, performed in response to the Veteran's complaints of pain and weakness associated with CTS.  The Veteran described constant throbbing pain and constant numbness.  Nerve conduction studies showed motor strength 5/5 in the elbows, wrists and fingers.  Sensory evaluation was "slightly decreased" in the left extremity and reflexes were 2/2.  The clinical impression was normal EMG study, with no electrodiagnostic evidence of radiculopathy, mono-neuropathy or polyneuropathy in the upper extremities and no electrodiagnostic evidence of CTS.  

As the current status of the Veteran's left wrist/CTS disability is unclear, a current examination should be scheduled.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

1.  Obtain relevant VA treatment records dating since January 2013.

2.  Schedule the Veteran for a joint and nerve examination to assess the current severity of her service-connected left wrist tendonitis with carpal tunnel syndrome.  The claims file and electronic VA treatment records should be reviewed.  All indicated tests should be conducted and the results reported.  All orthopedic and neurologic symptoms associated with her left wrist tendonitis and left carpal tunnel syndrome should be reported. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


